DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 19, 2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 318.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining structure and troughs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “292” has been used to designate both the hub and covering in Fig. 14A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference number 284 has been used to designate the anti-SAM feature (Paragraph 0076) and the SAM feature (Paragraph 0076).
The reference number 300 has been used to designate the heart valve assembly (Paragraph 0062) and the loops (Paragraph 0094).
The specification does not describe the three troughs claimed in claims 11 and 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “supra-annular arch segments” in line 1. It is unclear whether the limitation is included in the “at least one supra-annular arch segment previously established in claim 1 or a different set of supra-annular arch segments. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one supra-annular arch segment is being interpreted to include the limitation. 

Claim 3 recites the limitation “supra-annular arch segments” in line 1. It is unclear if the limitation is included in the at least one supra-annular arch segment established in claim 1 or the supra-annular arch segments in claim 2. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as the at least one supra-annular arch segments in claim 1. 

Claim 4 recites the limitation “three supra-annular arch segments” in lines 1-2. It is unclear if the limitation is included in the at least one supra-annular arch segment established in claim 1 or the supra-annular arch segments in claim 2. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as the at least one supra-annular arch segments in claim 1.

Claim 5 recites the limitation “the supra-annular arch segments” in lines 3-4. It is unclear if the limitation is included in the at least one supra-annular arch segment previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one supra-annular arch segment is being interpreted to include the limitation. 

Claim 6 recites the limitation “each pair of adjacent supra-annular arch segments” in line 2. It is unclear whether the limitation is included in the at least one supra-annular arch segment previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one supra-annular arch segment is being interpreted to include the limitation. 

Claim 14 recites the limitation “adjacent sub-annular projections” in line 7. It is unclear if the limitation is included in the one or more sub-annular projections in line 3. Therefore, the scope of the claim is indefinite. For examination purposes, the one or more sub-annular projections is being interpreted to include the limitation. 

Claim 15 recites the limitation “supra-annular arch segments” in line 1. It is unclear whether the limitation is included in the at least one supra-annular arch segment previously established in claim 14. For examination purposes,  the at least one supra-annular arch segment is being interpreted to include the limitation. Further, claim 15 recites the limitation “the supra-annular arch segments” in line 2. It is unclear whether the limitation is included in the at least one supra-annular arch segment in claim 14 or in the supra-annular arch segments in line 1. For examination purposes, the limitation is being interpreted as the at least one supra-annular arch segment. Further, claim 15 recites the limitation “pair of adjacent sub-annular projections” in line 2. It is unclear if the limitation is included in the one or more sub-annular projections in claim 14 line 3 or adjacent sub-annular projections in claim 14 line 7. For examination purposes, the limitation is being interpreted at the one or more sub-annular projections. Therefore, the scope of the claim is indefinite. 

Claim 17 recites the limitation “pair of adjacent supra-annular arch segments” in line 2. It is unclear if the limitation is included in the at least one supra-annular arch segment in claim 14. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one supra-annular arch segment is interpreted to include the limitation. 

Claim 20 recites the limitation “three posts” in line 11. It is unclear if the limitation is the same as the three posts in line 9. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted to be the same three posts. 

Claims 16 and 18-19 are rejected as they are dependent on claims that are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuval et al. (US Pub. No 2010/0262231 A1), hereinafter Tuval.
Regarding claim 1, Tuval discloses a prosthetic mitral valve system (Fig. 1), comprising: an anchoring structure (Fig. 3B) configured to be received adjacent a native mitral valve (See Fig. 6B), the anchoring structure including sub-annular projections (Fig. 3B – engagement arms 22) configured to engage a sub-annular commissural gutter of the native mitral valve (See Fig. 6B), the anchoring structure including a retention structure (Fig. 3B – outer support structure 14) configured to reside above an annulus of the native mitral valve (See Fig. 6B), the retention structure comprising at least one supra-annular arch segment extending between adjacent sub-annular projections (Fig. 3B – strut supports 20); and an artificial valve assembly configured to be received by the anchoring structure (Fig. 1 – inner support structure 12).  

Regarding claim 2, Tuval discloses the system of claim 1, further comprising supra-annular arch segments (Fig. 3B – strut supports 20) extending between each pair of adjacent sub-annular projections (Fig. 3B) such that the supra-annular arch segments form a continuous ring-like structure (Fig. 3B) configured to mechanically engage with the valve assembly (Paragraph 0082).

Regarding claim 3, Tuval discloses the system of claim 2, wherein the supra-annular arch segments are at least partially covered with fabric (Fig. 3B – covering 124). 

Regarding claim 4, Tuval discloses the system of claim 2, wherein the anchoring structure comprises three supra-annular arch segments (Fig. 3B – strut supports 20). 

Regarding claim 5, Tuval discloses the system of claim 1, wherein the at least one supra-annular arch segment comprises a plurality of supra-annular arch segments, wherein each of the supra-annular arch segments extends between a respective pair of adjacent sub-annular projections such that the supra-annular arch segments form a continuous ring-like structure configured to mechanically engage with the valve assembly (Fig. 3B).

Regarding claim 6, Tuval discloses the system of claim 1, wherein the retention structure further comprises bridge supports extending between each pair of adjacent supra-annular arch segments (Fig. 3B – support elements 122).

Regarding claim 9, Tuval discloses the system of claim 1, wherein the artificial valve assembly comprises: an external outer surface (Fig. 2B) configured to mechanically engage within an internal space defined by the anchoring structure (Paragraph 0580); and an annulus passageway smaller in diameter than the outer surface (Paragraph 0111).

Regarding claim 14, Tuval discloses a prosthetic mitral valve system (Fig. 1) comprising: an anchoring structure (Fig. 3B) configured to be received adjacent a native mitral valve (See Fig. 6B), the anchoring structure including one or more sub-annular projections (Fig. 3B – engagement arms 22) configured to engage a sub- annular gutter of the native mitral valve to position the anchoring structure relative to the native mitral valve (See Fig. 6B), the anchoring structure including a retention structure (Fig. 3B – outer support structure 14) configured to reside above an annulus of the native mitral valve (See Fig. 6B), the retention structure comprising at least one supra-annular arch segment extending between adjacent sub-annular projections (Fig. 3B – strut supports 20).

Regarding claim 15, Tuval discloses the system of claim 14, further comprising supra-annular arch segments (Fig. 3B – strut supports 20) extending between each pair of adjacent sub-annular projections (Fig. 3B) such that the supra-annular arch segments form a continuous ring-like structure (Fig. 3B) configured to mechanically engage with the valve assembly (Paragraph 0082).

Regarding claim 17, Tuval discloses the system of claim 14, wherein the retention structure further comprises bridge supports extending between each pair of adjacent supra-annular arch segment (Fig. 3B – support elements 122).

Regarding claim 19, Tuval discloses the system of claim 14, further comprising a prosthetic valve assembly (Fig. 1 – inner support structure 12), comprising: an external outer surface (Fig. 2B) configured to mechanically engage within an internal space defined by the anchoring structure (Paragraph 0580); and an annulus passageway smaller in diameter than the outer surface (Paragraph 0111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval in view of Lane et al. (US Pub. No 2011/0319989 A1), hereinafter Lane.

Regarding claim 7, Tuval discloses the system of claim 1, but does not disclose wherein the anchoring structure includes an anti-SAM component. However, Lane teaches wherein the anchoring structure includes an anti-SAM component (Fig. 9B – trigonal tabs 824 ; Paragraph 0144 – trigonal tabs are used as anchoring points and prevent the prosthetic valve from migrating or dislodging during contraction of the heart). 
Tuval and Lane are considered to be analogous to the claimed invention because they both disclose a prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Tuval with Lane for the purpose of helping anchor the prosthetic valve (Paragraph 0095 of Lane).

Regarding claim 13, Tuval discloses the system of claim 1, but does not disclose wherein the anchoring structure includes an anti-SAM component at least partially covered by a fabric and including a portion for abutting a natural anterior leaflet to prevent the natural anterior leaflet from obstructing an aortic outflow tract. However, Lane teaches wherein the anchoring structure includes an anti-SAM component (Fig. 9B – trigonal tabs 824 ; Paragraph 0144 – trigonal tabs are used as anchoring points and prevent the prosthetic valve from migrating or dislodging during contraction of the heart) at least partially covered by a fabric (Fig. 9B – ventricular skirt region 828) and including a portion for abutting a natural anterior leaflet to prevent the natural anterior leaflet from obstructing an aortic outflow tract (Paragraph 0031).
Tuval and Lane are considered to be analogous to the claimed invention because they both disclose a prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Tuval with Lane for the purpose of avoiding or minimizing obstruction of the left ventricular outflow tract and preventing paravalvular leakage (Paragraph 0031 of Lane).

Regarding claim 16, Tuval discloses the system of claim 14, but does not disclose wherein the anchoring structure includes an anti-SAM component. However, Lane teaches wherein the anchoring structure includes an anti-SAM component (Fig. 9B – trigonal tabs 824 ; Paragraph 0144 – trigonal tabs are used as anchoring points and prevent the prosthetic valve from migrating or dislodging during contraction of the heart). 
Tuval and Lane are considered to be analogous to the claimed invention because they both disclose a prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Tuval with Lane for the purpose of helping anchor the prosthetic valve (Paragraph 0095 of Lane).

Claims 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval in view of Suri (US Pub. No 2011/0082539 A1).

Regarding claim 8, Tuval discloses the system of claim 1, but does not disclose wherein the anchoring structure includes a central hub. However, Suri teaches wherein the anchoring structure includes a central hub (Fig. 3).
Tuval and Suri are considered to be analogous to the claimed invention because they both disclose prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Tuval with Suri for the purpose of attaching the guidelines to the prosthetic valve (Paragraph 0005 of Suri).

Regarding claim 12, Tuval discloses the system of claim 1, but does not disclose wherein the anchoring structure includes a central hub from which the sub-annular projections extend. However, Suri teaches wherein the anchoring structure includes a central hub from which the sub-annular projections extend (Fig. 3 depicts ribs 305 extending from the central hub).
Tuval and Suri are considered to be analogous to the claimed invention because they both disclose prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Tuval with Suri for the purpose of enabling the location and anchorage of the valve at the implantation site (Paragraph 0046 of Suri).

Regarding claim 18, Tuval discloses the system of claim 14, but does not disclose wherein the anchoring structure includes a central hub. However, Suri teaches wherein the anchoring structure includes a central hub (Fig. 3).
Tuval and Suri are considered to be analogous to the claimed invention because they both disclose prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring structure of Tuval with Suri for the purpose of attaching the guidelines to the prosthetic valve (Paragraph 0005 of Suri).


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval in view of McLean et al. (US Pub. No 2013/0304200 A1), hereinafter McLean.

Regarding claim 10, Tuval discloses the system of claim 1, but does not disclose wherein the artificial valve assembly comprises an expandable frame with a stent structure having an inferior end and a superior end, the inferior end having a non- circular axial opening larger than a circular axial opening in the superior end. However, McLean teaches wherein the artificial valve assembly comprises an expandable frame with a stent structure having an inferior end (Fig. 10A – downstream portion 111) and a superior end (Fig. 10A – upstream portion 112), the inferior end having a non-circular axial opening larger than a circular axial opening in the superior end (Paragraph 0196. Although McLean teaches the superior end of the valve to be non-circular and larger, one of ordinary skill in the art would understand that the valve would work just as well if the valve had the larger non-circular end on the superior side because applicant and McLean both disclose that purpose of the shape is to help the valve fit non-circular, asymmetrically shaped valves (Paragraph 0087 of applicant ; Paragraph 0165 of McLean)).
Tuval and McLean are considered to be analogous to the claimed invention because they both disclose a prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial valve assembly of Tuval for the purpose of conforming the valve to the non-circular shape of the native mitral valve annulus (Paragraph 0220 of McLean).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval in view of McLean, and further in view of Benichou et al. (US Pub. No 2011/0218619 A1), hereinafter Benichou.

Regarding claim 11, Tuval in view of McLean discloses the system of claim 10, but does not disclose wherein the artificial valve assembly comprises: three arches disposed at the superior end of the expandable frame, each arch having an apex at the superior end and defining three troughs therebetween: three posts attached to each trough respectively and extending in an inferior direction; and tissue attached to the three arches and three posts to define three leaflets of the prosthetic valve assembly. However, Benichou teaches wherein the artificial valve assembly (Fig. 3) comprises: three arches disposed at the superior end of the expandable frame (Fig. 3 – reinforcement elements 114a, 114b, 114c), each arch having an apex at the superior end and defining three troughs therebetween (Fig. 3): three posts attached to each trough respectively and extending in an inferior direction (Fig. 3 – commissure posts 120); and tissue attached to the three arches and three posts to define three leaflets of the prosthetic valve assembly (Paragraph 0077).
Tuval and Benichou are considered to be analogous to the claimed invention because they both disclose a prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial valve assembly of Tuval in view of McLean with Benichou for the purpose of preventing injury to the native tissue (Paragraph 0076 of Benichou).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval in view of McLean, and further in view of Benichou.

Regarding claim 20, Tuval discloses the system of claim 14, further comprising a prosthetic valve assembly (Fig. 2B) configured to be positioned within an internal space defined by the anchoring structure (Paragraph 0078), the prosthetic valve assembly comprising: an expandable frame with a stent structure (Fig. 2B – inner support structure 12) having an inferior end (Fig. 2B – proximal portion) and a superior end (Fig. 2B – distal inner struts 30). But does not disclose three arches disposed at the superior end of the expandable frame, each arch having an apex at the superior end and defining three troughs therebetween, three posts attached to each trough respectively and extending in an inferior direction; and tissue attached to the three arches and three posts to define three leaflets of the prosthetic valve assembly the inferior end having a non-circular axial opening larger than a circular axial opening in the superior end. However, Benichou teaches disclose three arches disposed at the superior end of the expandable frame (Fig. 3 – reinforcement elements 114a, 114b, 114c), each arch having an apex at the superior end (Fig. 3) and defining three troughs therebetween (Fig. 3), three posts attached to each trough respectively and extending in an inferior direction (Fig. 3 – commissure posts 120); and tissue attached to the three arches and three posts to define three leaflets of the prosthetic valve assembly (Paragraph 0077) and McLean teaches the inferior end having a non-circular axial opening larger than a circular axial opening in the superior end (Paragraph 0196). Although McLean teaches the superior end of the valve to be non-circular and larger, one of ordinary skill in the art would understand that the valve would work just as well if the valve had the larger non-circular end on the superior side because applicant and McLean both disclose that purpose of the shape is to help the valve fit non-circular, asymmetrically shaped valves (Paragraph 0087 of applicant ; Paragraph 0165 of McLean)). 
Tuval, Benichou, and McLean are considered to be analogous to the claimed invention because they all disclose a prosthetic heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial valve assembly of Tuval with Benichou and McLean for the purpose of conforming the valve to the non-circular shape of the native mitral valve annulus (Paragraph 0220 of McLean) and preventing injury to the native tissue (Paragraph 0076 of Benichou).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Morriss et al. (US Pub. No 2013/0310928 A1) teaches a prosthetic valve with arms for securing the valve to the heart
Hacohen et al. (US Pub. No 2012/0022639 A1) teaches a prosthetic heart valve with two pieces: a prosthetic valve support and a valve. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Thursday 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786